Citation Nr: 1222053	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 18, 2011, and a rating in excess of 20 percent since March 18, 2011 for lumbar strain.

2.  Entitlement to service connection for a bilateral leg disability, claimed as pain and numbness in the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to November 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection and assigned a noncompensable rating for lumbar strain, effective July 26, 2007, and denied service connection for bilateral pain and tingling in the legs.

A June 2011 Decision Review Officer (DRO) decision increased the rating from 0 percent to 10 percent for the Veteran's lumbar strain, effective July 26, 2007, and assigned a 20 percent rating, effective March 18, 2011.  However, as those grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Prior to March 18, 2011, the Veteran's lumbar strain was manifested by normal range of motion of the thoracolumbar spine; pain on motion; and thoracolumbar spine tenderness; without additional functional loss due to pain, weakness, lack of endurance, or incoordination; and without evidence of neurological findings or incapacitating episodes.

2.  Beginning March 18, 2011, the Veteran's lumbar strain was manifested by forward flexion to, at worst, 70 degrees; thoracolumbar spine range of motion to, at worst, 116 degrees; pain on motion without additional functional loss due to pain, weakness, lack of endurance, or incoordination upon repetitive motion; and without evidence of favorable ankylosis of the entire thoracolumbar spine, neurological findings, or incapacitating episodes due to the low back disability.

3.  No disability of the legs has been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for lumbar strain for the period prior to March 18, 2011, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a disability rating in excess of 20 percent for lumbar strain for the period beginning March 18, 2011, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5237 (2011).

3.  A bilateral leg disability, to include pain and numbness, was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in an August 2007 letter that explained what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the reports of March 2008 and March 2011 QTC examinations.  A review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his claimed bilateral leg disability, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

In this case, there is no competent evidence reflecting the presence of a current bilateral leg disability, nor was there any treatment for a bilateral leg disability shown during service.  As the Veteran has not presented a prima facie case for service connection for a bilateral leg disability, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).
Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. § §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

The Veteran filed his claim for entitlement to service connection for a low back disability in July 2007.  In the July 2008 rating decision, the RO granted service connection and assigned an initial noncompensable rating for lumbar strain, pursuant to Diagnostic Code 5237, effective July 26, 2007.  A June 2011 rating decision assigned a 10 percent disability rating from July 26, 2007 and a 20 percent disability rating from March 18, 2011.

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

IVDS can also be rated based on incapacitating episodes.  Under these criteria, a 10 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On QTC examination in March 2008, the Veteran presented with a history of injury to his low back after lifting heavy materials in 1992.  It was noted that he received an epidural corticosteroid injection in 2004 and that his current symptoms included stiffness and low back pain.  Pain occurred intermittently without radiation to anatomical regions.  The Veteran described aching and occasionally sharp pain rated seven out of ten on the pain scale.  Pain was elicited by physical activity and alleviated by rest and pain medication.  The Veteran denied rectal or urinary incontinence.  There was no physician recommended incapacitation or other types of treatment or any history of surgery or prosthesis.

On examination, the Veteran's gait and posture were normal and there was no use of an ambulatory device.  Examination of the lumbar spine revealed palpable tenderness of the spinous processes and surrounding paravertebral musculature, but there was no radiation of pain on movement or muscle spasm.  Nor was there evidence of ankylosis, deformity, scoliosis, abnormal lordosis, or kyphosis.  Range of motion was normal.  After repetitive motion, range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, a lack of endurance, or incoordination.  Straight leg raising was negative bilaterally and there was no evidence of IVDS or specific spinal nerve root involvement.  On neurological examination, there was no evidence of peripheral neuropathy, either sensory or motor.  Motor and sensory testing of the upper and lower extremities was grossly normal.  Deep tendon reflexes of the patellar and calcaneal tendons were 2/4 bilaterally.  X-rays of the lumbosacral spine were within normal limits.  The Veteran was diagnosed with lumbar strain.  In an undated addendum, the examiner explained there was no additional limitation of function after repetitive motion.

VA treatment records include a July 2008 report which shows that examination of the Veteran's lumbar spine revealed mild pain on flexion and extension without evidence of lumbar tenderness.  Examination of the extremities revealed negative straight leg raising and muscle strength 5/5 bilaterally.  He was diagnosed with chronic low back pain.  In January 2009, the Veteran complained of intermittent pain in his legs.  An MRI of the lumbar spine revealed minimal to mild multilevel degenerative disc disease.

On QTC examination in March 2011, the Veteran reported limitation of walking and falls due to his lumbar spine disability.  He complained of stiffness, spasms, decreased motion, paresthesia, and weakness, but denied any fatigue or numbness.  The Veteran also denied any bowel or bladder problems and erectile dysfunction.  Low back pain was described as localized and severe, occurred six times per day, and lasted for one hour.  Pain was exacerbated by physical activity and relieved by medication.  Treatment included Cortisone, physical therapy, and medication.  With the exception of Flexeril and other powerful medications, the Veteran was able to function during pain with medication.  During flare-ups, he did not experience functional impairment or limitation of motion.  The Veteran denied any hospitalization or surgery for his low back disability and denied any incapacitation within the past 12 months.  He was currently employed as a train operator during which he could not take any medications for his low back disability.

On examination, the Veteran's posture and gait were within normal limits.  He did not require any assistive device for ambulation.  On examination of the thoracolumbar spine, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, or weakness.  Muscle tone and musculature were normal.  Straight leg raising was negative bilaterally.  Lasegue's sign was negative.  There was no atrophy present in the limbs or ankylosis of the thoracolumbar spine.  Range of motion revealed 5 degrees extension, 70 degrees flexion, 20 degrees right and left lateral flexion, and 0 degrees right and left rotation with pain.  On repetitive range of motion, there was no additional degree of limitation.  On neurological examination, there were no sensory deficits from L1-L5 and examination of the sacral spine revealed no sensory deficits of S1.  Nor was there was there evidence of lumbosacral motor weakness.  Knee and ankle jerk were 2+ bilaterally.  Further examination of the lower extremities showed no signs of pathologic reflexes and revealed normal cutaneous reflexes.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement or non-organic physical signs.  X-ray examinations of the lumbar spine were within normal limits.  The Veteran was diagnosed with lumbar strain.

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for the period prior to March 18, 2011, for lumbar strain.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experienced limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; that his combined range of motion of the thoracolumbar spine was limited to 120 degrees or less; or that he experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time during the period in question.  In fact, while the Veteran complained of mild pain on flexion and extension in a July 2008 VA treatment record, on QTC examination in March 2008, clinical findings revealed a normal range of motion of the lumbar spine.  Therefore, a disability rating in excess of 10 percent is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The March 2008 QTC examination report shows that there was no additional limitation of motion due to pain, weakness, or lack of endurance upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the period beginning March 18, 2011, for lumbar strain.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experiences limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  In fact, it was specifically noted in the March 2011 QTC examination report that there was no fixed deformity or ankylosis of the lumbar spine.  Therefore, a disability rating in excess of 20 percent is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to pain, weakness, lack of endurance, or incoordination upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5237.
As regards both periods on appeal, although the revised criteria sets forth a Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS at any time pertinent to the current claim for increase.  Specifically, on QTC examination in March 2008 and March 2011, the examiners stated that there was no evidence of intervertebral disc syndrome.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted during the periods on appeal.  However, the Veteran's neurological findings at his VA examinations were essentially normal, and there is no other evidence of neurological impairment due to the disability.  While the Veteran has subjectively complained of radiculopathy in the form of pain and numbness in his legs, there are no other associated objective neurologic abnormalities shown by either the medical or lay evidence of record during either period on appeal.  In fact, on QTC examination in March 2008 and March 2011 the examiners found no evidence of specific spinal nerve root involvement.  Therefore, the Board finds that a separate evaluation for neurological impairment is not warranted for any portion of either rating period on appeal.

Consideration has been given to assigning a staged rating; however, at no time during the periods in question has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's lumbar strain is appropriately contemplated by the rating schedule.  In addition, the Board notes that the Veteran is currently working.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extra-schedular evaluation for either period on appeal is not warranted here.  Thun.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has a bilateral leg disability, claimed as pain and numbness, that is related to his service.

The Veteran's service treatment records are void of findings, complaints, symptoms, or a diagnosis of a bilateral leg disability.

A neurological examination performed during a March 2008 QTC examination of the Veteran's lumbar spine failed to reveal any evidence of peripheral neuropathy, either sensory or motor.

VA treatment records include a July 2008 report which reflects a complaint of low back pain with non-radiating pain into the lower leg.  However, straight leg raising was negative, muscle strength was 5/5 bilaterally, sensation was positive bilaterally, and there was no evidence of pedal edema.  An April 2009 report reflects the Veteran's complaints of low back pain that traveled down his legs.  However, he was not diagnosed with any bilateral leg disability at that time.

On QTC examination of the Veteran's lumbar spine in March 2011, neurological examination of the Veteran's lower extremities revealed knee and ankle jerk 2+ bilaterally.  At that time, the Veteran was not diagnosed with any bilateral leg disability.

On review of the evidence above, the Board notes at the outset that service connection has been granted for lumbar strain, but the evidence does not show any diagnosed radiculopathy of the lumbar spine.  The Veteran has complained of bilateral leg pain, and such pain is confirmed in private medical records, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a disability of the legs has been present at any time during the pendency of the claim and the report of a current QTC examination shows the Veteran does not have an abnormality of the legs; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As discussed above, there is no medical evidence of the presence of a disability of the legs during the pendency of this claim.

For the foregoing reasons, the claim for service connection for a bilateral leg disability must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent prior to March 18, 2011, and a rating in excess of 20 percent since March 18, 2011 for lumbar strain, is denied.

Service connection for a bilateral leg disability, claimed as pain and numbness in the legs, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


